MEMORANDUM **
This is an appeal from the sentence imposed upon revocation of supervised release. A review of the record indicates that the appeal is moot because the custodial term has ended and Appellant was not sentenced to a term of supervised release to follow his custodial sentence. See United States v. Palomba, 182 F.3d 1121, 1123 (9th Cir.1999).
APPEAL DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.